PER CURIAM.
In a previous appeal in this action, a judgment which had' been rendered in favor of the defendant was reversed by the court of appeals, and a new trial ordered. Vide 122 N. Y. 53, 25 N. E. Rep. 243. This new trial has been had, and judgment has been rendered in favor of the plaintiff in accordance with the law as laid down in the opinion of the court of appeals. Appellant now appeals from the judgment so entered. No points have been submitted on behalf of the city by the learned counsel for the appellant, and we are left entirely in the dark as to the grounds on which this appeal is based. A careful examination of the proceedings below discloses no error. The judgment appealed from should be affirmed, with costs.